Order unanimously affirmed, with costs, on opinion at Onondaga Special Term, Mead, J., and the following memorandum: We add that the notice on the original summons was erroneous because the insurance company’s subrogated claim on which it was based included items relating to plaintiff-respondent’s expenses for her personal injuries as well as for property damages. The action on these claims was timely instituted; and it was proper to grant the amendment. (See, also, Liberty Mut. Fire Ins. Co. v Perricone, 54 AD2d 975.) (Appeal from order of Onondaga Supreme Court — summary judgment, etc.) Present— Marsh, P. J., Cardamone, Simons, Dillon and Witmer, JJ.